Citation Nr: 1313817	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  12-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 28, 2010 for the grant of service connection for chronic olecranon bursitis, right elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) of the Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted the Veteran claim of entitlement to service connection for chronic olecranon bursitis, right elbow; and, assigned an initial 10 percent disability rating, effective from October 28, 2010.  

The Veteran disagreed with the effective date assigned for the grant of service connection, and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veteran's Appeals, received at the Board in March 2013, the Veteran specifically requested to appear for a personal hearing before a Veterans Law Judge at the RO in conjunction with this appeal.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700(a) (2012).  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he requests one.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).  The Veteran has indicated his desire to appear before the Board to present testimony in support of his appeal.  Therefore, the case is remanded for the Veteran to be scheduled for a personal hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing with a Veterans Law Judge at the RO, or, a video conference if he so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the appellant's request.  The RO should notify the appellant and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


